DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 08/20/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-7 and 9
Withdrawn claims: None
Previously cancelled claims: 8
Newly cancelled claims: 4
Amended claims: 1-3, 5-7, and 9
New claims: 10-12
Claims currently under consideration: 1-3, 5-7, and 9-12
Currently rejected claims: 1-3, 5-7, and 9-12
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Queguiner et al. (U.S. 2005/0095317 A1) in view of Harboe (U.S. 2002/0160445 A1) and Natunen et al. (U.S. 2015/0176044 A1).
Regarding claim 1, Queguiner et al. discloses a fermented milk comprising a milk-derived raw material comprising casein ([0011]-[0012], [0015]).
Queguiner et al. does not explicitly disclose the fermented milk as comprising 20-300 U/100 g milk-derived raw material of a protein consisting of an amino acid sequence having 90% or more identity to the amino acid sequence represented by SEQ ID NO: 1 or the fermented milk as having substantially no bitterness relative to a yogurt free of the protein when measured with a taste sensing device.
However, Harboe discloses that strains of Trichoderma reesei produce milk-clotting aspartic proteases ([0032]). Natunen et al. discloses that an aspartic protease of Trichoderma reesei is pep4 ([0103]-[0105]; pp. 83-84, SEQ ID NO 20), which has an amino acid sequence identical to the amino acid sequence represented by SEQ ID NO: 1.
It would have been obvious to one having ordinary skill in the art to incorporate a protein consisting of an amino acid sequence having 90% or more identity to the amino acid sequence represented by SEQ ID NO: 1 into the fermented milk of Queguiner et al. First, Queguiner et al. discloses that the fermented milk is subject to caseinolysis ([0012], [0015]) by an enzyme that that coagulates milk ([0026]) that may be from a fungal origin ([0029]). A skilled practitioner would thus be prompted to consult Harboe and Natunen et al. for further teaching regarding various fungal enzymes that coagulate milk. Harboe teaches that Trichoderma reesei produces aspartic proteases that coagulate milk ([0032]). Natunen et al. teaches more specifically a number of aspartic proteases that include pep4 ([0103]-[0105]). Since pep4 is taught as being an aspartic protease from Trichoderma reesei, it would be expected to perform the milk-coagulating activity as taught in Harboe. The incorporation of T. reesei pep4 into the fermented milk of Queguiner et al. would thus be obvious to a skilled practitioner. Since T. reesei pep4 appears to have the same amino acid sequence as that claimed in SEQ ID NO: 1 (pp. 83-84, SEQ ID NO 20), the claimed limitation of the fermented milk comprising a protein having an amino acid sequence having 90% or more identity to the amino acid sequence represented by SEQ ID NO: 1 would be obvious to a skilled practitioner.
As for the amount of protein added, Queguiner et al. discloses that “[t]he appropriate dose of enzymes to be added, or where appropriate to cause to be produced, of course depends, for its part, on the initial kappa-casein content of the substrate and the activity of the enzyme at 
As for the bitterness limitation, again, the amino acid sequence of pep4 taught in Natunen et al. appears to be the same as that of SEQ ID NO: 1. The use of the pep4 as a coagulating enzyme in the product of Queguiner et al. was shown to be obvious. MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” Since the claimed product is produced by a substantially identical process as the process of Queguiner et al. as modified by Harboe and Natunen et al., the resultant products are presumed to be substantially identical, and the claimed properties of the product are considered to be inherent. As such, to the extent the claimed bitterness limitation may be achieved via the claimed coagulant, the bitterness limitation would likewise be achieved in the product of Queguiner et al. as modified by Harboe and Natunen et al., which renders the limitation obvious.
The claimed bitterness limitation is also considered obvious according to the following alternative rationale. Claim 1 only requires that the fermented milk has substantially no bitterness compared to fermented milk without the protein but does not require the dairy product to be fermented to any degree and also does not require the protein to be present in the fermented substantially no bitterness compared to the reference product. The claimed bitterness limitation is thus deemed obvious based only on the breadth of the claim limitation.
As for claim 2, Natunen et al. disclose the protein as being derived from a microorganism belonging to the genus Trichoderma ([0103]-[0105]).
As for claim 3, Queguiner et al. disclose the fermented milk as further comprising lactic acid bacteria ([0023]).
As for claim 5, Queguiner et al. suggests that texturizing agents may be added or omitted ([0041]). A skilled practitioner would recognize that such texturizing agents would modify the texture of the composition according to the amount of such components added. MPEP 2144.05 II B. The claimed limitations related to texture of the breaking stress being 5,500 Pa or more and the breaking adhesion being 800 J/m3 or more are thus considered result-effective variables subject to optimization and desired texture according to the amount of such texturizing agents present in the composition. Further, the Office does not have laboratory facilities to test claim limitations drawn toward physical attributes of the product as claimed. Accordingly, such properties do not serve to distinguish the product as claimed from the prior art and are thus considered obvious to one having ordinary skill in the art for this reason as well.
As for claim 6, Queguiner et al. discloses the fermented milk as substantially not comprising a thickening agent or gelling agent ([0041]).
Regarding claim 7, Queguiner et al. discloses a method for producing a fermented milk, the method comprising adding a protein and lactic acid bacteria to a milk-derived raw material comprising casein ([0011]-[0012], [0015], [0023], [0024], [0026]), and fermenting the mixture of the protein and lactic acid bacteria with the milk-derived raw material ([0014]).
Queguiner et al. does not explicitly disclose the protein as consisting of an amino acid sequence having 90% or more identity to the amino acid sequence represented by SEQ ID NO: 1 or as being added in an amount of 20-300 U/100 g milk-derived raw material.
However, Harboe discloses that strains of Trichoderma reesei produce milk-clotting aspartic proteases ([0032]). Natunen et al. discloses that an aspartic protease of Trichoderma reesei is pep4 ([0103]-[0105]; pp. 83-84, SEQ ID NO 20), which has an amino acid sequence identical to the amino acid sequence represented by SEQ ID NO: 1.
It would have been obvious to one having ordinary skill in the art to incorporate a protein consisting of an amino acid sequence having 90% or more identity to the amino acid sequence represented by SEQ ID NO: 1 into the fermented milk of Queguiner et al. First, Queguiner et al. discloses that the fermented milk is subject to caseinolysis ([0012], [0015]) by an enzyme that that coagulates milk ([0026]) that may be from a fungal origin ([0029]). A skilled practitioner would thus be prompted to consult Harboe and Natunen et al. for further teaching regarding various fungal enzymes that coagulate milk. Harboe teaches that Trichoderma reesei produces aspartic proteases that coagulate milk ([0032]). Natunen et al. teaches more specifically a number of aspartic proteases that include pep4 ([0103]-[0105]). Since pep4 is taught as being an aspartic protease from Trichoderma reesei, it would be expected to perform the milk-coagulating activity as taught in Harboe. The incorporation of T. reesei pep4 into the fermented milk of Queguiner et al. would thus be obvious to a skilled practitioner. Since T. reesei pep4 appears to 
As for the amount of protein added, Queguiner et al. discloses that “[t]he appropriate dose of enzymes to be added, or where appropriate to cause to be produced, of course depends, for its part, on the initial kappa-casein content of the substrate and the activity of the enzyme at the pH and at the temperature chosen” ([0036]). The reference also states: “Persons skilled in the art will know how to carry out the adjustments necessary for each particular case considered (pH, temperature, dose) in order to obtain the desired level of caseinolysis.” ([0038]). The amount of protein added is thus recognized in the art as being a result-effective variable subject to optimization depending on the noted factors that would consequently be obvious to a skilled practitioner. MPEP 2144.05 II B. The claimed protein amount of 20-300 U per 100 g of the milk-derived raw material is thus considered obvious.
Regarding claim 9, Queguiner et al. discloses a method comprising adding a protein and lactic acid bacteria to a milk-derived raw material comprising casein ([0011]-[0012], [0015], [0023], [0024], [0026]), and fermenting the mixture of the protein and lactic acid bacteria with the milk-derived raw material to obtain a fermented milk ([0014]).
Queguiner et al. does not explicitly disclose the protein as consisting of an amino acid sequence having 90% or more identity to the amino acid sequence represented by SEQ ID NO: 1 or as being added in an amount of 20-300 U/100 g milk-derived raw material. Queguiner et al. also does not disclose the method as being for reducing bitterness of the fermented milk or the 
However, Harboe discloses that strains of Trichoderma reesei produce milk-clotting aspartic proteases ([0032]). Natunen et al. discloses that an aspartic protease of Trichoderma reesei is pep4 ([0103]-[0105]; pp. 83-84, SEQ ID NO 20), which has an amino acid sequence identical to the amino acid sequence represented by SEQ ID NO: 1.
It would have been obvious to one having ordinary skill in the art to incorporate a protein consisting of an amino acid sequence having 90% or more identity to the amino acid sequence represented by SEQ ID NO: 1 into the fermented milk of Queguiner et al. First, Queguiner et al. discloses that the fermented milk is subject to caseinolysis ([0012], [0015]) by an enzyme that that coagulates milk ([0026]) that may be from a fungal origin ([0029]). A skilled practitioner would thus be prompted to consult Harboe and Natunen et al. for further teaching regarding various fungal enzymes that coagulate milk. Harboe teaches that Trichoderma reesei produces aspartic proteases that coagulate milk ([0032]). Natunen et al. teaches more specifically a number of aspartic proteases that include pep4 ([0103]-[0105]). Since pep4 is taught as being an aspartic protease from Trichoderma reesei, it would be expected to perform the milk-coagulating activity as taught in Harboe. The incorporation of T. reesei pep4 into the fermented milk of Queguiner et al. would thus be obvious to a skilled practitioner. Since T. reesei
As for the amount of protein added, Queguiner et al. discloses that “[t]he appropriate dose of enzymes to be added, or where appropriate to cause to be produced, of course depends, for its part, on the initial kappa-casein content of the substrate and the activity of the enzyme at the pH and at the temperature chosen” ([0036]). The reference also states: “Persons skilled in the art will know how to carry out the adjustments necessary for each particular case considered (pH, temperature, dose) in order to obtain the desired level of caseinolysis.” ([0038]). The amount of protein added is thus recognized in the art as being a result-effective variable subject to optimization depending on the noted factors that would consequently be obvious to a skilled practitioner. MPEP 2144.05 II B. The claimed protein amount of 20-300 U per 100 g of the milk-derived raw material is thus considered obvious.
As for the method being for reducing bitterness of the fermented milk and the product as having a particular bitterness relative to fermented milk without the protein, again, the amino acid sequence of pep4 taught in Natunen et al. appears to be the same as that of SEQ ID NO: 1. The use of the pep4 as a coagulating enzyme in the product of Queguiner et al. was shown to be obvious. MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” Since the claimed product is produced by a substantially identical process as the process of Queguiner et al. as modified by Harboe and Natunen et al., the resultant products are presumed to be substantially identical, and the claimed properties of the product are considered to be inherent. As such, to the extent the claimed bitterness limitation may be achieved via the claimed coagulant, the bitterness limitation would likewise be achieved in the product of Queguiner et al. as modified by Harboe and Natunen et al., which renders the limitation obvious. 
The claimed bitterness limitation is also considered obvious according to the following alternative rationale. Claim 9 only requires that the fermented milk has substantially no bitterness compared to fermented milk without the protein but does not require the fermented milk to be fermented to any degree and also does not require the protein to be present in the fermented milk in any amount. A very slightly fermented dairy product would not be substantially bitterer relative to a fermented milk free of the protein. The addition of any infinitesimal amount of the claimed protein would not be expected to cause the dairy product to taste bitterer than yogurt, thus rendering the claimed dairy product obvious. Even a product that was slightly bitterer than the reference product would nonetheless fall within the scope of having substantially no bitterness compared to the reference product. The claimed bitterness limitation is thus deemed obvious based only on the breadth of the claim limitation.
As for claim 10, Queguiner et al. discloses the fermented milk as substantially not comprising a thickening agent, a stabilizer, gelling agent, or an adhesive paste ([0041]).
As for claim 11, Queguiner et al. discloses the mixture as substantially not comprising a thickening agent, a stabilizer, gelling agent, or an adhesive paste ([0041]).
As for claim 12, Queguiner et al. discloses the mixture as substantially not comprising a thickening agent, a stabilizer, gelling agent, or an adhesive paste ([0041]).
Response to Arguments
Claim Rejections - 35 U.S.C. § 103(a) of claims 1-7 over Queguiner et al., Harboe and Natunen et al.: 
Applicant first asserted that the claims were amended in response to Examiner’s comments relating to the bitterness claim limitation (Applicant’s Remarks, p. 1, ¶7).
As noted in the claim rejections, though, requiring a fermented milk does not require any degree of fermentation, such that producing a fermented milk product that still had substantially no bitterness relative to the reference product could be achieved regardless of the effect claimed protein. Also, the claimed amount of protein is relative to the amount of milk-derived raw material, but there is no required amount of milk-derived raw material. Thus, the newly-added claim limitation does not substantively address Examiner’s previous comments, since the claims still include embodiments that would comprise an infinitesimal amount of the protein, as well as the milk-derived raw material comprising casein. The claims remain rejected according to the analysis detailed previously herein in the claim rejections. Regardless, this was only an alternative rationale for supporting the obviousness rejection, and the claim amendments do not address the primary rationale for the obviousness determination.
Applicant then argued that there is no teaching or suggestion for choosing pep4 in the cited prior art references (Applicant’s Remarks, p. 2, ¶3).
Examiner maintains that adequate disclosure and motivation was described in the claim rejections for incorporating pep4 into the fermented milk of Queguiner et al. Applicant’s general assertion of the opposite is unpersuasive.
Applicant next asserted examples in the specification purporting to show that the claimed protein causes milk coagulation without any bitterness (Applicant’s Remarks, p. 2, ¶4 – p. 3, ¶1). Applicant specifically noted that the cited art references do not address the bitterness of milk products and thus would have provided any basis to reasonably expect improvements allegedly attained in the clamed invention (Applicant’s Remarks, p. 3, ¶2).
However, the cited art specifically discloses that pep4 is an aspartic protease (Natunen et al., [0103]-[0105]), where such enzymes are suited for coagulating milk ([0032]). Examiner thus maintains that the use of pep4 in the process of Queguiner et al. would be obvious. The effect on bitterness of using pep4 was then determined to be obvious due to it being an inherent characteristic. Further, the claims are still simply too broad for the bitterness to even be directly at issue, since the scope of the claims includes embodiments where no bitterness would be perceptible regardless of the enzyme that is used for coagulation, due to lacking any required degree of fermentation or any actual required amount of the enzyme. Examiner maintains that the disclosure of the prior art references is adequate to deem the present claims obvious.
Applicant then asserted that new claims 10-12, which exclude the addition of thickening/stabilizing agents, preclude the modification of texture via the addition of such agents (Applicant’s Remarks, p. 3, ¶3).
However, claims 10-12, depend from claims 1, 7, and 9, which do not have any required texture attributes such as those of claim 5, which is the claim the comments cited by Applicant were directed to.
The rejections of claims 1, 7, and 9 have been maintained herein.
The rejections of claims 2-6, which depend from claim 1 and are rejected based on the same prior art, are additionally maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Claims 1-3, 5-7, and 9-12 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793